Case l:lB-cv-00145-JKB Document 37 Filed 10/23/18 Page 1 of 3

iN rita UNITED sTATEs DrsrRicr count
FoR THE msch oF MARYLAND
NORTHERN DrvisioN (l?
CHELSEA C. ELINE, ET AL. ' z
0 lt
CASE NO. .1s-cv-00145-JKB \

JOINT MOTION FOR MOI)IFICATION OF SCHEDULE
NOW COME Plaintiffs, CHELSEA C. ELINE, MEGAN A. BRYANT, ROSE R.

Plaintiffs

   

V.

   

TOWN OF OCEAN CITY, MARYLAND

Defendant

\l-/\./\-/\-/`-_/\_/\-/\-/\-_/

 

MACGREGOR, C}IRIS”I`INE E. COLEMAN, and ANGELA A. URBAN, by and through their
undersigned counsel, Devon M. Jacob, and Defendant, TOWN OF OCEAN ClTY, l
MARYLAND, by and through its undersigned counsel, Bruce F. Bright and Guy R. Ayres lII,
and respectfully jointly move for a modification of the Schedule, and in support thereof, state as
follows:

l. The parties have previously agreed to, and_this Honorable Court has approved, a
schedule for disposition of the Plaintiffs’ motion for preliminary injunction, which culminates in
ahearing on the motion on December 7, 2018. Although some discovery has been initiated
(Defendant has served written discovery requests), proceedings related to the motion for
preliminary injunction have, in effect, delayed full blown discovery.

2. The parties’ counsel have conferred and are in agreement that, in light of the
pendency of the motion for preliminary injunction until at least December 7, 2018, an extension
of the overall schedule for this case (including the schedule for discovery) is appropriate, so that

the bulk of discovery can and will occur after the preliminary injunction hearing.

Case l:lB-cv-OOl45-JKB Document 37 Filed lO/23IlB Page 2 of 3

3. On that basis, the parties jointly propose the following modified schedule:
_EM ’ Current Deadline Proposed New Deadline
A. Plaintiff’ s Rule 26(a)(2) disclosures 10/05/18 02/05/19
B. Defendant’s Rule 26(a)(2) disclosures 11/05/18 03/05/ 19
C. Plaintiff’s rebuttal Rule 26(a)(2) disclosures 11/05/ 18 03/19/19
D. Rule 26(e)(2) supplementation of
disclosures and responses 1 1/12!18 03 /26/1 9
E. Discovery deadline; submission of
status report 12/04/18 04/16/19
Requests for admissions - l2/11/18 04/23/ 19
G. Dispositive pre-trial motions deadline 01/07/ 19 05/17/19

WHEREFORE, the Parties respectfully request that this Honorable Court grant their .Toint
Motion for Modifrcation of Schedule, and modify the Schedule as previously outlined
Date: 10/23/18

Respectfully submitted,

!s/ Devon M. Jacob
Devon M. Jacob
(signed by Bruce F. Bright with perrnission)
Pa. Sup. Ct. I.D.: PA 89182
Jacob Litigation
P.O. Box 837
Mechanicsburg, PA 17055-0837
717-796-7733
E-mail; djacob@jacoblitigation.corn
(Lead Counselfor Plaintyj%)

Case l:lB-cv-00145-JKB Document 37 Fi|ecl 10/23/18 Page 3 of 3

Jason G. Downs (Bar No. 29575)
Downs Collins PA

729 E. Pratt Street, Suite 560
Baltimore, MD 21202
410-462-4529

E-mail: jason@downscollins.com
(Local CotmseiforPla/intf;fs)

§/ Brt_lce F. Bright
Bruce F. Bright (Bar No. 27236)
Guy R. Ayres lll (Bar No. 063 83)
Ayres, Jenkins, Gordy & Almand, P.A.
6200 Coastal Hwy., Suite 200
Ocean City, Maryland 2184?.
410-723-1400
E-mail: bbright@aj gal aw.com
E-mail: gayres@aj gal aw. com
_(Cotmselfor Defendanl Town of Ocean City, Ma)j)land)

